Citation Nr: 0303823	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-00 011A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for turf toe, left hallux.  

Entitlement to an initial disability evaluation in excess of 
10 percent for left patellofemoral syndrome.  

(The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for fascial deficit left, status post 
fasciotomy left anterior compartment with a history of 
peroneus strain (left foot and ankle disability) will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  That decision granted service connection for the 
left patellofemoral syndrome and fascial deficit left, status 
post fasciotomy left anterior compartment with a history of 
peroneus strain (left foot and ankle disability), at issue.  
Ratings of 10 percent have been made effective from the date 
of the grant of service connection for these disabilities, 
respectively.  During the course of the appeal, the rating 
for the specified left foot and ankle disability was 
increased to the 10 percent from a 0 percent disability 
evaluation.  The veteran has not withdrawn his appeal for an 
increased rating for this disability and accordingly this 
issue remains active before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  Since 
the veteran appealed from the initial ratings of the 
specified left knee, ankle and foot disabilities, there is an 
additional rating consideration.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (separate or "staged" ratings must be 
considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).  

In September 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  A transcript of the hearing testimony is in the 
claims file.  

During the course of the September 2001 hearing, the veteran 
withdrew the issues of entitlement to service connection for 
residuals of ingrown toenail removal from the right 3rd 
digit, sickle cell trait, positive purified protein 
derivative value and a left lateral rib disorder.  

The Board remanded the case in January 2002.  By rating 
decision in July 2002, the claims for service connection for 
duodenal ulcer and reflux disease (claimed as a stomach 
condition) and mechanical back syndrome were granted.  This 
left the remaining issues on appeal to be as stated under 
"THE ISSUES" heading in this decision on the first page.  

The Board is undertaking additional development on the issue 
of the initial rating for fascial deficit left, status post 
fasciotomy left anterior compartment with a history of 
peroneus strain (left foot and ankle disability) pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (38 C.F.R. 
§ 20.903 (2002))  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  Turf toe, left hallux, is not shown to be present as the 
result of any inservice disease or injury, or otherwise.  

2.  Left patellofemoral syndrome is manifested by no more 
than painful motion equivalent in severity to no more 
disability than limited flexion of the knee to 45 degrees.  


CONCLUSIONS OF LAW

1.  Turf toe, left hallux, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
left patellofemoral syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As shown by the service medical records, the veteran fell and 
injured the big toe of his left foot with resultant pain in 
late July 1998.  He was examined in August 1998 and found to 
have a normal gait without a limp.  There was no tenderness 
to pressure upon flexion and extension of the toe and mild 
tenderness along the extensor tendon.  There were no edema 
and no ecchymosis.  There was full range of active and 
passive motion.  Neurologic status was intact.  Left foot 
first digit extensor tendinitis was assessed.  In September 
1998, an X-ray examination pursuant to his complaints of left 
hallux pain showed normal mineralization, no fractures or 
osseous abnormalities, and well-maintained joint spaces.  A 
normal left foot series was the impression.  There were 
tenderness to pressure over the first metatarsal phalangeal 
joint, flexor hallucis longus tendon, and extensor hallucis 
longus tendon over the first metatarsal phalangeal joint.  
There was pain on active and passive range of motion of the 
first metatarsal phalangeal joint.  The assessment was turf 
toe/capsulitis of the first metatarsal phalangeal joint of 
the left hallux.  A follow-up examination in November 1998 
for capsulitis of the left hallux showed relevant findings of 
full range of motion, 5/5 strength, the ability to hop on one 
leg, normal gait, and no toe tenderness.  An improved status 
with readiness for regular duty was assessed.  The December 
1998 separation examination showed no complaint, finding or 
diagnosis of any left great toe abnormality.  

No chronic left big toe disability during active duty nor 
continuity of any sign or symptom of left big toe disability 
since active duty is shown by the medical evidence.  The 
veteran's claim for service connection indicated great toe 
pain in September 1998.  On the January 2000 VA examination 
pursuant to his claim, there was no complaint, finding or 
diagnosis of any left great toe abnormality.  The toe was 
specifically examined.  Range of motion of all metatarsal 
phalangeal joints was normal.  First metatarsal phalangeal 
joints bilaterally were 80 degrees in passive range of 
motion.  There was no evidence of calluses, hammertoes, skin 
or vascular changes.  He was able to stand, squat, supinate, 
pronate, toe raise and heel walk without difficulty or 
complaint of pain.  X-rays were reviewed, apparently were 
weight-bearing films, and were essentially unremarkable and 
within normal limits.  They were negative for fracture, tumor 
or infection.  The diagnosis was a normal podiatric 
examination.  

Robert S. Ennis, M.D., reported in September 2001 that the 
veteran had some tenderness on metatarsal compression of the 
toes.  No left great toe abnormality was identified.  

During the September 2001 hearing, the veteran testified that 
he had residuals of the left great toe injury during active 
service that included pain that had been continuous since 
active service and difficulty walking.  He also testified 
that he had not received any diagnosis of a left great toe 
abnormality nor had he sought or received any medical 
treatment for it.  He had no problems wearing shoes but the 
left big toe became a problem with a lot of standing and 
walking.  He indicated his job as a mail carrier in this 
regard.  

The complete medical evidence shows no objective left great 
toe disability for which service connection could be granted.  
The veteran has reported left great toe pain continuous since 
active service, but this claim is not objectively or 
medically confirmed.  The Board emphasizes that there was no 
complaint of left great toe pain on specific examination of 
the toes, to include from standing and walking, in January 
2000 .  He has testified that he had not sought or received 
treatment for residuals of a left great toe injury since 
active service.  Dr. Ennis' examination report was not 
specific to any left great toe abnormality when he elicited 
tenderness  on metatarsal compression of the toes.  The 
veteran did not specify any left great toe abnormality, pain 
or otherwise, on that examination.  Even if that toe 
tenderness were indicative of chronic left hallux 
dysfunction, it would not be traceable to any inservice 
disease or injury because of the normal left hallux status 
confirmed on the earlier VA podiatric examination.  No 
chronic disability of the left great toe is shown, currently.  
In the absence of current disability, the requirements of 
service connection are not met.  



II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  In this case, the veteran may 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period 
(that started the day following his separation from active 
duty in May 1999), the practice known as "staged ratings".  
See Fenderson.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

Left patellofemoral syndrome is an unlisted condition which 
the RO has rated by analogy under 38 C.F.R. § 4.71, 
Diagnostic Code 5260.  See 38 C.F.R. § 4.20.  In order to 
qualify for a greater than 10 percent rating under that Code, 
there must be limitation of flexion to 30 degrees.  Other 
ratings greater than 10 percent for knee impairment are 
provided by Diagnostic Codes 5256 (for ankylosis), 5257 
(impairment based on recurrent subluxation or lateral 
instability), 5258 (semilunar cartilage dislocation), 5261 
(limited extension to at least 15 degrees), and 5262 
(impairment of the tibia and fibula).  

Historically, the service medical records show that, as 
reflected in a Medical Board Report in November 1998, the 
veteran had been complaining of left knee pain since 1995.  
Left knee pain continued from treadmill running.  There was 
full range of motion of the left knee with significant 
patellofemoral crepitus.  He had medial and lateral facet 
tenderness to palpation as well as a positive compression and 
grind test.  There was no joint line tenderness and a 
negative McMurray's test.  He was stable to varus and valgus 
stress, anterior and posterior drawer, pivot shift and 
Lachman.  X-ray examination showed a normal knee.  The final 
diagnosis was patellofemoral pain syndrome.  The December 
1998 separation examination showed some pain with lateral 
excursion of the left patella.  

On the January 2000 VA examination, the veteran complained of 
occasional left knee pain from prolonged standing or climbing 
stairs and intermittent left knee swelling.  He flexed the 
knee in the supine position without complaint.  In the 
standing position, he had difficulty doing a squat due to 
pain from the knee down.  There was tenderness to palpation 
of the articular surface of the kneecap.  There was no fluid 
in the joint and no instability.  There was no muscle atrophy 
of the left leg.  Patellofemoral syndrome of the left knee 
was diagnosed.  In May 2000, a VA examination showed that he 
was able to squat to 110 degrees of left knee flexion.  
Active range of motion without weight-bearing was to 145 
degrees of flexion of the left knee.  Extension was to 0 
degrees.  

During the September 2001 hearing, the veteran testified that 
he used a Velcro bandage for stability of his left knee.  He 
had swelling when he walked a lot.  After walking a lot he 
had severe left knee pain.  He sometimes felt too weak to 
stand and his left knee went out on him.  He had missed no 
work on account of his left knee disability.  

On Dr. Ennis' examination, range of motion of the knee was 
full.  There was no effusion in the knee, nor left knee 
instability.  There was no patellofemoral crepitation through 
the arc of motion.  X-ray examination was within normal 
limits.  The impression was status post patellofemoral 
syndrome.  

VA clinical findings in May 2002 included no atrophy of the 
musculature, weakness, cyanosis, clubbing, nor edema of the 
lower extremities.  

For rating purposes, normal flexion of the knee is to 140 
degrees and normal extension is to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2002).  

The veteran is currently assigned the rating of 10 percent 
for left knee limitation of flexion to 45 degrees based 
essentially on painful motion with related symptomatology of 
painful knee flexion on weight-bearing to a limit of 110 
degrees, severe pain after prolonged walking required by his 
job, and tenderness to palpation.  Under 38 C.F.R. § 4.71, 
Plate II, left knee range of motion has been consistently 
full.  While he has testified to giving out and weakness of 
the left knee, this is not supported by the objective medical 
evidence, which shows that the left knee is stable and there 
is no related muscle atrophy or weakness..  There is no 
manifestation of left knee disablement that would qualify for 
a rating based on ankylosis, recurrent subluxation or lateral 
instability, semilunar cartilage dislocation, limited 
extension, or impairment of the tibia and fibula.  The 
current rating is based on painful motion at a level felt to 
be equivalent to flexion limited to 45 degrees.  He is not 
shown to suffer from painful motion equivalent or approximate 
to more limited flexion, pain on use, weakness, 
incoordination or fatigue of the left knee that would qualify 
for a higher than currently assigned rating.  See DeLuca at 
205.  

No manifestation of left patellofemoral syndrome has equated 
with or approximated a greater than 10 percent rating during 
the appeal period.  See Fenderson.  

Finally, in determining that an evaluation in excess of 10 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran has not submitted evidence 
tending to show that his service-connected left knee 
patellofemoral syndrome requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  
He has testified that he has missed no time from work due to 
the left knee disability.  Therefore, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).

III. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in July 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The claimant's 
private medical records were obtained.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  There is no indication 
that other Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The claimant was notified of the need for VA 
examinations, and they were accorded him.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  

ORDER

Service connection for turf toe, left hallux, is denied.  

A rating in excess of 10 percent for left patellofemoral 
syndrome is denied.  


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

